CaSe: 1219-CV-OOO49-TSB DOC #Z 1-3 Filed: 01/22/19 Page: l Of 4 PAGE|D #Z 78

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Southern District of Ohio

 

Growth So|utions, LLC

 

G.C. Franchising Systems, lnc. )

)

)

)

Plaintz'jj‘(s) )
v. § Civil Action No.

David S. Ke||y )

and )

)

)

)

Defendant(s)

SUMMONS lN A CIVIL ACTION

David S. Ke||y
30 O|d Forge Court
Sparks, l\/|aryland 21152

TOZ (Defendant’s name and address)

A lawsuit has been filed against you.

Within 2l days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) -~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: . .
W\Il\am lV|. Gustavson

1060 Nimitzview Drive, Suite 212
Cincinnati, OH 45230

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Sz`gnature of Clerk or Depuly Clerk

CaSe: 1219-CV-OOO49-TSB DOC #Z 1-3 Filed: 01/22/19 Page: 2 Of 4 PAGE|D #Z 79

AO 440 (Rev. 06/12) Summons in a Civil Action (Page Z)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SummOIlS fOI` (name of individual and title, ifany)

 

was received by me on (date)

 

EI l personally served the summons on the individual at @lace)

 

on (date) ; or

 

l:l l left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (daze) , and mailed a copy to the individual’s last known address; or

El l served the summons on (mzme ofindividual) , who is

 

designated by law to accept service of process on behalf of (mzme qforganizarion)

 

 

 

on (daze) ; or
ij l returned the summons unexecuted because ; or
ij Oth€r (specij§)):
My fees are $ for travel and $ for Services, for a total of $ 0_00 .

I declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Prl`nted name and title

 

Server ’s address

Additional information regarding attempted service, etc:

CaSe: 1219-CV-OOO49-TSB DOC #Z 1-3 Filed: 01/22/19 Page: 3 Of 4 PAGE|D #Z 80

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DisTRiCT CoURT

for the
Southern District of Ohio

G.C. Franchising Systems, |nc.

 

Plaz`ntiff(s)
v.
David S. Ke||y

and
Growth Solutions, LLC

Civil Action No.

 

\./\/\_/\_/\./\/\J\_/\./\/\/\/

Defendant(s‘)

SUMMONS lN A CIVIL ACTION

Grovvth So|utions, LLC
30 Old Forge Court
Sparks, |V|aryland 21152

TOZ (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) -- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: . .
Wll|lam NI. Gustavson

1060 Nimitzview Drive, Suite 212
Cincinnati, OH 45230

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk

CaSe: 1219-CV-OOO49-TSB DOC #Z 1-3 Filed: 01/22/19 Page: 4 Of 4 PAGE|D #Z 81

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PRO()F OF SERVICE
( T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SlemODS fOl‘ (name of individual and title, ifany)

 

was received by me on (daze)

 

ij l personally Served the summons on the individual at (place)

 

on (daze) ; or

 

U I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

ij l served the summons on (name ofindividual) , who is

 

designated by law to accept service of process on behalf of (mzme oforganizazion)

 

 

 

011 (date) § OI'
[I l returned the summons unexecuted because ; or
g Othel" (specij§)).'
My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

